Citation Nr: 1227599	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  06-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an extra-schedular rating for service-connected coccygodynia, currently rated as 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1949 until December 1952. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an August 2009 decision, the Board denied an evaluation in excess of 10 percent for coccygodynia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), at that time being represented by the law firm of Bergmann & Moore, LLC.  In a Joint Motion for Remand (JMR), issued in May 2010, the parties to the motion requested that the Board decision be vacated and remanded so that a new and contemporaneous examination could be conducted in order "to determine if an extra-schedular rating is appropriate" and to consider the applicability of Diagnostic Code 5235.  An Order of the Court granting the motion was issued in May 2010.  

Accordingly, in a September 2011 decision, the Board remanded the matter for further development.  Also in that decision, the Board denied service connection for a disability of the lumbar spine, to include degenerative arthritis and stenosis of the lumbar spine, claimed as secondary to service-connected coccygodynia.

Upon further review, and in keeping with the crux of the JMR, the Board has recharacterized the issue as stated on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was advised that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim may be denied.

2.  The Veteran failed to report to a scheduled October 2011 VA examination.


CONCLUSION OF LAW

The criteria for an extra-schedular rating for service-connected coccygodynia, currently rated as 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to an extra-schedular rating for coccygodynia, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in August 2004 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the AOJ/RO in October 2004.  In May 2006, he was notified of how VA determines disability ratings and effective dates.  The claim was thereafter readjudicated in a July 2006 supplemental statement of the case.  See Mayfield, 444 F.3d 1328.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In the September 2011 remand, the Board requested that the RO/AMC ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected coccygodynia since December 2008, and afford him a VA examination to ascertain the severity of his disability.  In a September 2011 letter, the AMC asked the Veteran to identify any healthcare providers who have treated him for his coccygodynia since December 2008.  The Veteran did not reply, but the AMC obtained his VA medical records since December 2008.  The AMC also scheduled him for a VA examination in October 2011.  He failed to report to the examination.  An October 2011 report of contact reflects that he did not report to the examination because he did not believe that he would be granted an increased rating.  He also indicated that he wished to withdraw his claim, but in the end it was decided that his claim would be adjudicated based on the evidence of record.  Here, the Board notes that VA's duty to assist is not a one-way street.  If a veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence, such as providing treatment information and appearing for an examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Given the above, the Board finds that there has been substantial compliance with the September 2011 remand and no further duty to assist in obtaining any medical records or affording an examination is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Analysis

Initially, the Board acknowledges the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.  

The Veteran is currently receiving the highest evaluation assigned under the rating code used to evaluate his disability, see Diagnostic Code 5298, 38 C.F.R. § 4.71a (2011), which is 10 percent.  

Per the JMR, the parties essentially acknowledged that a higher scheduler rating was not warranted for the Veteran's coccygodynia.  The only questions were the applicability of Diagnostic Code 5235 for vertebral fracture or dislocation and more importantly entitlement to an extra-schedular rating.

Under Diagnostic Code 5235, vertebral fracture or dislocation is evaluated based on limited range of motion under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in October 2004.  The examiner noted that there is no range of motion associated with the coccyx and therefore a DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), assessment was not possible.  

As the VA examiner noted that the coccyx has no associated range of motion, the Board finds that Diagnostic Code 5235, and thus the General Rating Formula for Diseases and Injuries of the Spine, is not for application.

The Board will now address the main question for adjudication, that of entitlement to an extra-schedular rating.

The Board must determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Per the JMR, the parties acknowledged that a new and contemporaneous VA examination was needed to determine if an extra-schedular rating is appropriate.  

In a September 2011 letter, the AMC advised the Veteran that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim may be denied.

As discussed earlier, the AMC scheduled the Veteran for a VA examination in October 2011, but he failed to report to that examination.  There is no indication that he did not receive notice of the scheduled examination.  Rather, the record simply shows that he did not report to the examination because he did not believe that he would be granted an increased rating.  

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  A claim for an extra-schedular rating is part of a claim for increase.  Accordingly, the claim is denied.  


ORDER

An extra-schedular rating for service-connected coccygodynia, currently rated as 10 percent, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


